On Plaintiffs in Error’s Motion for’ Rehearing.
Plaintiffs in error in their motion for rehearing ask that the portion of the trial court’s judgment denying the prayer of defendants in error for reformation of the deed involved in this suit he affirmed, for the reason that it was not appealed from, nor complained of, by either party; and that it is clearly severable from the suit for contribution. In this it appears that plaintiffs in error are correct. They make no complaint of this portion of the judgment; and the defendants in error have not cross assigned any error in this regard.
Our former judgment herein reversing and remanding the cause generally is therefore modified as follows: That portion of the trial court’s judgment denying to the defendants in error, plaintiffs below, a reformation of the deed involved is affirmed. In all other respects the judgment of the trial court is reversed and the cause remanded for another trial.
Granted in part and in part overruled.